DETAILED ACTION
	1.	This action is in response to the application remark filed on 9/1/20. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	4.	Claims 10, 12, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 7202653) in view of Chien (US 20130278081).
Regarding claim 10: Pai discloses a surgical instrument control circuit, comprising (i.e. figure 2): 
 	a power assembly (i.e. battery) configured to provide a source voltage (i.e. Vbat); 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); and 
 	a first voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the first voltage regulator (i.e. 34) is configured to provide a first operation voltage (i.e. Vout2), wherein the first operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1);
 	a second voltage regulator (i.e. 36) coupled (i.e. electrically coupled) to the first voltage regulator (i.e. 34), wherein the second voltage regulator (i.e. 36) is configured to provide a second operational voltage (i.e. Vout3), wherein the second operational voltage (i.e. Vout3) is less than the first operational voltage (i.e. Vout2), and wherein the voltage boost convertor, the first voltage regulator, and the second voltage regulator are coupled (i.e. electrically coupled) in a daisy chain configuration (i.e. see figure 2), and 
 	the third voltage regulator (i.e. buck converter 42) is configured to generate a constant voltage (i.e. output of 42) for one or more critical circuit components (i.e. load), 
 	but does not specifically disclose the one or more critical circuit components comprises a safety processor configured to monitor a state of an inertial sensor, and wherein the safety processor transitions the control circuit between a sleep mode and an operating mode based on the monitored state of the inertial sensor.
 	Chen discloses a voltage regulator (i.e. figure 1: 102) configured to generate a constant voltage for one or more critical circuit components (i.e. load processor system 108), wherein the one or more critical circuit components (i.e. 108) comprises a safety processor (i.e. processor that detecting motion of the inertial sensor) configured to monitor a state of an inertial sensor (i.e. inertial sensor), and wherein the safety processor (i.e. processor that detecting motion of the inertial sensor) transitions the control circuit between a sleep mode (i.e. reduce power state) and an operating mode (i.e. normal operation state) based on the monitored state of the inertial sensor (i.e. inertial sensor) (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 
 	Regarding claim 16: Pai discloses the claimed invention except for the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 		Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the independent voltage regulator is configured to produce a voltage of 3.3V in order to operates the power converter more efficient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding claim 21: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein power is prevented from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is prevented (i.e. turn off switch 104 and disable the regulator 102 to prevent power supply from battery and regulator 102) from being supplied from one of the power assembly and the voltage boost converter when the safety processor places the control circuit into the sleep mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 
 	Regarding claim 22: Pai disclose the limitation of the claim(s) as discussed above, but does not specifically disclose power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode.
 	Chen discloses a voltage regulator (i.e. figure 1) having power is permitted to flow from the power assembly and the voltage boost converter when the safety processor places the control circuit into the operating mode (i.e. ¶ 22-26).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power regulator as disclose by Chen, because an accelerometer or other motion sensor is used to provide power to an entire processor system such that the processor does not need to be powered to process the motion signals for initial power-on control. After the processor system is powered on, the processor system may receive and process motion signals as normal, including, for example, performing various power-control functions such as power-down of certain components or the entire system upon detection of a lack of motion for a predetermined amount of time. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/
Primary Examiner, Art Unit 2838
February 22, 2021